Citation Nr: 0937853	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for migraine headaches, 
to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for bilateral knee 
replacements.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
schizophrenia.

8.  Entitlement to service connection for pancreatitis.

9.  Whether injuries sustained from a gunshot wound on April 
4, 1970 were incurred in the line of duty.

10.  Entitlement to service connection for a stomach 
condition and bowel disorder, secondary to a gunshot wound.

11.  Entitlement to service connection for a back condition, 
secondary to a gunshot wound.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 administrative decision 
and February 2005 and August 2005 rating decisions rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  The appeals have been merged 
for the sake of economy.



Procedural history

The service connection claims

The Veteran's claims for service connection for a cervical 
spine condition, major depression, migraine headaches and 
bilateral knee replacements were denied in the February 2005 
RO rating decision.  The Veteran expressed disagreement with 
that decision in February 2005.  

The Veteran's claims for service connection for bilateral 
hearing loss, tinnitus, a psychiatric disorder and 
pancreatitis were denied in the August 2005 RO rating 
decision.  The Veteran expressed disagreement with that 
decision in August 2005.  

An appeal was perfected concerning these issues with the 
submission of the Veteran's substantive appeal (VA Form 9) in 
February 2006.  

Line of duty determination and related issues

In March 2004, the Veteran filed claims for whether injuries 
sustained from a gunshot wound on April 4, 1970 were incurred 
in the line of duty and entitlement to service connection for 
a stomach condition/bowel disorder and back condition, 
secondary to a gunshot wound.  In a November 2004 
administrative decision, the Indianapolis RO determined that 
the injuries sustained from a gunshot wound on April 4, 1970 
were not incurred in the line of duty, and denied the 
Veteran's two related secondary service connection claims.  
The Veteran was not notified of that decision until February 
2006.  In April 2006, the Veteran expressed disagreement with 
that decision and elected for a review by a Decision Review 
Officer (DRO).  A DRO conducted a de novo review of the 
Veteran's claims and provided him with a February 2009 
statement of the case (SOC) which was unfavorable to the 
Veteran's claims.  An appeal was perfected concerning these 
issues with the submission of the Veteran's substantive 
appeal (VA Form 9) in March 2009.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Issues not on appeal

In the aforementioned February 2005 rating decision, the RO 
denied the Veteran's claim for total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran has not, to the Board's 
knowledge, expressed disagreement as to that issue.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


REMAND

In the aforementioned March 2009 substantive appeal (VA Form 
9), the Veteran indicated that he desires a Travel Board 
hearing.  Such should be scheduled.

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following action:  

VBA should schedule the Veteran for a 
Travel Board hearing at the RO.  The 
Veteran should be notified of the date, 
time and place of such a hearing by letter 
mailed to his current address of record, 
with a copy to his representative.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

